Citation Nr: 1827497	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left arm tremor.

2.  Entitlement to service connection for chronic myeloid leukemia, to include as due to radiation exposure.

3.  Entitlement to an initial compensable rating for diplopia.

4.  Entitlement to an initial rating in excess of 10 percent for status post left wrist fracture with posttraumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to August 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March and August 2011 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The March 2011 rating decision granted service connection for diplopia and status post left wrist fracture, and denied service connection for chronic myeloid leukemia.  The claim of entitlement to service connection for left arm tremors was deferred and subsequently denied in the August 2011 rating decision.

The Veteran appeared at a Board hearing before the undersigned in April 2015.  

In a July 2015 decision, the Board granted service connection for hepatitis C.  At that time, the Board also remanded the remaining claims for additional development.

The diplopia rating is addressed in the decision below.  The issues of service connection for a left arm tremor and chronic myeloid leukemia, and for an increased rating for his left wrist fracture are addressed in the remand section following the decision.

FINDINGS OF FACT

1.  The Veteran's diplopia is correctable with prisms.

2.  Since June 23, 2016, the Veteran has had a right eye visual field defect resulting in loss of approximately 17 degrees of the visual field at the 8 meridians.

3.  Since June 23, 2015, the Veteran has experienced incapacitating episodes of headaches, stabbing pain in the right eye, and light sensitivity related to his right eye diplopia, having a total duration of at least 4 weeks, but less than 6 weeks.


CONCLUSION OF LAW

Since June 23, 2015, but not earlier, the criteria for a 40 percent rating for diplopia have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes (DCs) 6000-6009, 6080, 6090 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Increased Rating Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diplopia is rated under DC 6090 which directs VA to rate for equivalent visual acuity based on the portions of the visual field affected.  However, the Note to the DC states that, where diplopia is occasional or correctable with spectacles, it is to be evaluated at zero percent.

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.84a, DC 6080.  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  Specifically, the visual field is defined as 85 degrees temporally, 85 degrees down temporally, 65 degrees down, 50 degrees down nasally, 60 degrees nasally, 55 degrees up nasally, 45 degrees up, and 55 degrees up nasally.

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.

Under DC 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 45 degrees, but not to 30 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.

DCs 6000-6009 pertain to eye conditions that are evaluated under a General Rating Formula.  The conditions are to be evaluated on the basis of visual impairment or on incapacitating episodes, whichever results in a higher evaluation.  A 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A Note to the General Formula states that, for VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

Facts

The Veteran was first afforded a VA examination in May 2010.  At that time, occasional diplopia was noted.  An absence of visual field defect was also noted.  Further, visual acuity for corrected and uncorrected near and distance vision was said to be 20/40 or better.  Diplopia was reported in the extreme gazes and made it difficult for the Veteran to read.

A June 2011 private treatment record from Dr. Gettelfinger indicates that the Veteran had non-comitant diplopia longstanding.  He was intolerant of a trial of 4.5 diopter base out prism.  He was able to fuse in the primary position of left gaze, but was unable to fuse a Worth four dot test in primary gaze.  Measurable diplopia was noted in specific areas of gaze, but, because visual acuity and visual field were normal, Dr. Gettelfinger stated that the disability percentage would be a relatively low figure.

The Veteran was afforded another VA examination in.  He reported diplopia worsening and now in central gaze.  Diplopia was stated not to be correctable with glasses and that the Veteran tipped his head to the right to improve symptoms.  Mild cataracts were also noted.  Visual acuity on corrected and uncorrected near and distance vision was 20/40 or better bilaterally.  Double vision (diplopia) was said to be present in the following fields: central 20 degrees; 21 to 30 degrees down, lateral, and up; 31 to 40 degrees down, lateral, and up; and 40 degrees or greater down, lateral, and up.  Diplopia was said to be occasional and not correctable.  Visual field defect was absent.  No functional impacts were noted.

At the April 2015 Board hearing, the Veteran reported seeing double in all fields daily.  He also reported that his diplopia was getting progressively worse.  His spouse stated that his double vision prevented him from writing checks and using a computer.  The Veteran stated that he was not given a compensable rating because his double vision was correctable with glasses, which he disputes.  He also stated that the VA examiner used his words against him.

Pursuant to the Board's remand, the Veteran another VA examination in June 2016.  At the examination, the Veteran's uncorrected distance vision was 20/50 in the right eye and 20/40 or better in the left eye.  Corrected distance vision was 20/40 or better bilaterally.  Uncorrected near vision was 20/200 bilaterally which corrected to 20/50 bilaterally.  Double vision (diplopia) was said to be present in the following fields: central 20 degrees; 21 to 30 degrees down, lateral, and up; 31 to 40 degrees down, lateral, and up; and 40 degrees or greater down lateral and up.

A visual field defect was also noted as loss of superior half of visual field.  Left eye visual field was temporally to 70 degrees, down temporally to 70 degrees, down to 60 degrees, down nasally to 55 degrees, nasally to 60 degrees, up nasally to 55 degrees, up to 40 degrees, and up temporally to 60 degrees.  These measurements total at least 470 degrees and indicate a 3.75 degree contraction of visual field.  Right eye visual field was to 60 degrees temporally, 50 degrees temporally down, 55 degrees down, 60 degrees nasally down, 65 degrees nasally, 25 degrees nasally up, 15 degrees up, and 50 degrees up temporally.  The total visual field discrepancy at the 8 meridians 45 degrees apart taking into account normal visual field as defined in Table III was 365 degrees, meaning that there was a loss in 135 degrees of visual field for an average loss of about 17 degrees of visual field in the right eye.

In capacitating episodes of 4-6 weeks in the prior year as a result of double vision, stabbing pains in the right eye, headaches, and sun sensitivity were noted.  The examiner also stated that diplopia impacted the Veteran's ability to work and function in daily life.  No impairment in eye muscle functioning was noted.  The examiner stated that the Veteran's reports as to the extent of his diplopia were inconsistent with the examination findings.  Because there was a superior contraction in the right visual field, there should be no diplopia where the left eye is covering the superior visual field.  She also stated that there is a possibility that diplopia can be aided by prism if given the chance for adaption to the prismatic correction.  This was tried in 2011 and 2012, but the Veteran did not tolerate or adapt to the prism after a week.  She stated that a week is not long enough for prismatic adaption.  

In August 2017, the Veteran responded to the denial of his increased rating claim in the supplemental statement of the case (SSOC).  He says that the examiner taped his eye open for some of the tests because his eye lid was drooping.  He also complains that the doctor was "rude and tried to put words in his mouth."  He stated that the examiner told him his diplopia was correctable with prisms, but the Veteran stated that the Air Force and his private eye doctor stated that it was not.  He also stated that when the examiner covered one eye, diplopia was not present.  He stated that he did not take an eye patch from the military during service because of the stigmatism of having one eye.


Analysis

First, VA does not compensate for refractive error.  38 C.F.R. § 3.303(c).  Defects in visual acuity has not heretofore been said to be related to his service-connected injury.  Thus, the Board will focus on the double vision and visual field defects.

Next, with regard to diplopia, the Board finds the examiner's opinion regarding possible correction with prisms credible.  She noted prior attempts to correct with prisms were abandoned because the Veteran did not persist for long enough so that adjustment could occur.  This is consistent with the June 2011 record from Dr. Gettelfinger.  Though the 2012 examination stated that diplopia was not correctable with prisms, the examiner gave no reason for this conclusion.  There is no record that the Air Force or the Veteran's private doctor found diplopia to be uncorrectable with prisms.  In fact, the June 2011 record from Dr. Gettelfinger seems to indicate that there was in fact some improvement with correctable prisms.  Therefore, a compensable rating specifically for diplopia under the Note of DC 6090 is not warranted.  

In regard to visual field loss, the loss of 17 degrees on average of visual field defect in the right eye shows that a 10 percent rating is warranted under 38 C.F.R. § 4.79 DC 6080.  The examiner has not indicated that the visual defect is due to a nonservice-connected condition.  There is a small visual defect in the left eye, but the left eye is not service-connected.  This 10 percent rating would be effective, June 23, 2016, the date of the most recent VA examination.  While the date of an examination is not necessarily the date of an increase, prior to this date, the evidence shows an absence of a visual field defect, and this is the earliest that a visual field defect is factually ascertainable.  

Lastly, with respect to incapacitating episodes, the June 2016 VA examination reflects that the Veteran has experienced incapacitating episodes of 4-to-6 weeks related to diplopia with symptoms of headaches, stabbing pain in the right eye, and light sensitivity.  Although diplopia is not a listed eye condition in DCs 6000-6009, the Board finds that rating by analogy is appropriate in this instance.  A 40 percent rating is warranted for this level of incapacitating episodes.  Because this analysis contemplates the prior 12-month period, the Board finds that the appropriate effective date is June 23, 2015, which is one year prior to the examination date.

An earlier effective date is not warranted for the 40 percent rating as the June 2016 VA examination is the first instance this level of impairment is factually ascertainable.  Incapacitating episodes are not shown previously, and the May 2010 and June 2012 VA examinations recorded that there none at those times.  A higher rating is not warranted under the General Formula as incapacitating episodes of at least 6 weeks during a 12-month period are not shown.  Additionally, the 10 percent rating for visual field loss is not separately assigned as the General Formula states to evaluate under the DC resulting in the higher evaluation.

The Board recognizes the contentions of the Veteran regarding the adequacy of the VA examinations and the examiners.  The Board finds the examinations are adequate as they contain the necessary evidence for evaluating the eye condition and there is no indication that any conduct or bias affected the reporting of accurate information.

In sum, a 40 percent rating is warranted for diplopia effective June 23, 2015.  However, as the preponderance of the evidence is against other earlier, higher or separate ratings, the benefit-of-the-doubt doctrine is not applicable, and earlier, higher or separate ratings are not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Since June 23, 2015, a 40 percent rating for diplopia is granted; subject to the laws and regulations governing the payment of monetary benefits.



REMAND

Tremor

When last on appeal, the Board requested that the Veteran be afforded a VA examination of his left arm tremor and that a new medical opinion be obtained.  In July 2016, an examiner provided an opinion regarding the left wrist.

Even assuming that the examiner was discussing the Veteran's left arm tremor, the examiner provided an inadequate explanation, as he cited only to the medical record and failed to address the Veteran's statements regarding his tremor.  For instance, the Veteran states that he was diagnosed with a left arm tremor in 2003, not 2012.  The Veteran is competent to report when he was told a diagnosis.  The Veteran also notes that he was a boxer during service.  In fact, the Veteran's service-connected left wrist fracture was the result of injury during a boxing match.  Further, the Veteran suffered his diplopia as a result of being elbowed during a basketball game.  Thus, the Board will again remand the claim for a medical opinion that considers whether the Veteran's left arm tremors may have been the result of one of the incidents described above, or a similar incident during service.

Chronic Myeloid Leukemia

The Veteran has been diagnosed with chronic myeloid leukemia.  He has testified that he was exposed to environmental hazards from radio equipment, jet fumes, and possibly radiation.  With regards to radiation exposure, the RO developed his claim and a July 2013 Memorandum from the Department of the Air Force determined there to be no external or internal radiation exposure data for the Veteran.  See 38 C.F.R. §§ 3.309, 3.311.  The Memorandum added that there is no scientific evidence of long-term effects from low-level exposure to radiofrequency radiation and it was unable to determine any specific exposure to ionizing radiation the Veteran may have incurred from working near radar systems.  

When last on appeal, the Board remanded the claim to afford the Veteran an examination of his leukemia and obtain a medical opinion.  The Veteran underwent an examination in July 2016.  The Veteran reported being diagnosed in 2005.  In opining as to the etiology of chronic myeloid leukemia, the examiner merely cited the length of time between onset of leukemia and service.  This alone is not sufficient to adjudicate the claim.  See 38 C.F.R. § 3.303(d) (service connection may be warranted for an initial post-service diagnosis).  Rather, a rationale expounding on why this length of time is significant, in light of the exposure or lack of exposure to radiation during service is necessary.  Further, the examiner should address the literature the Veteran submitted in February 2014 regarding "radar health effects."

Left Wrist Fracture

When last on appeal, the Board remanded this claim because the severity of the left wrist disability may have increased.  On remand, the Veteran was afforded a VA examination in March 2017.  Flare-ups with cold and rainy weather were noted resulting in stiffness and pain.  The examiner stated that he was unable to opine as to the additional functional loss caused during a flare-up without resort to mere speculation because there is no conceptual or empirical basis for making such determination without directly observing the functioning under such conditions.  

This is a similar rationale was rejected by the United States Court of Appeals for Veterans Claims (the Court) as to flare-ups in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Instead, the examiner should consider the Veteran's reports of the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves to determine the extent of additional functional limitation during a flare-up.  Id. at 34 (citing VA CLINICIAN'S GUIDE, ch. 11).  On remand, in light of the information obtained from the Veteran during the March 2017 examination, an examiner should opine as to additional loss of function, including in range of motion during a flare-up, or explain why this cannot be accomplished. 

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain a new opinion regarding the etiology of the Veteran's left arm tremor and chronic myeloid leukemia.  It is left to the examiner's discretion whether to conduct new examinations.  The examiner should opine as to whether:

(A) The Veteran's left arm tremor is at least as likely as not related to service.  

(B) The Veteran's chronic myeloid leukemia is at least as likely as not related to service.

A complete rationale should be provided for any opinion rendered.  

If an absence of evidence or length of time is part of the rationale, an explanation of the ***medical*** significance of this should be set forth.

With regard to left arm tremor, the examiner should note that the Veteran reports that his left arm tremor onset in 2003, that he was a boxer during service and suffered a left arm fracture while boxing, and that he was elbowed in the right eye during service.

With regard to chronic myeloid leukemia, please discuss the Veteran's lay statements regarding environmental exposures and the Air Force's findings as to radiation exposure.

2.  Obtain a medical opinion from an examiner regarding the additional functional limitation, including in range of motion, during a flare-up of the Veteran's left wrist disability.  In doing so, the examiner should review and, to the extent relevant discuss, the Veteran's reports of symptoms in the March 2017 examination report as well as other medically relevant evidence of record.  Whether to conduct an examination is left to the examiner's discretion.

If the functional loss during a flare-up cannot be estimated in terms of range of motion in degrees, it should be explained why this is so.

3.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


